Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-12, 15, 17, 19-23 have been examined in this application.  This communication is the first action on the merits.  Information Disclosure Statement (IDS) filed on 8/29/2019 has been acknowledged.  
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15, 17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - Claims 1-12 and 19-23 are directed to a system for identifying customer locations and deploying store clerks, Claim 15 is directed to a method for identifying customer locations and deploying store clerks, and Claim 17 is directed to an article of manufacture for identifying customer locations and deploying store clerks which are a statutory category.
Step 2A, Prong One – Claim 1 recites a system for identifying customer locations and deploying store clerks, Claim 15 recites a method for identifying customer locations and deploying store clerks and Claim 17 recites an article of manufacture for identifying customer locations and deploying store clerks, which include, identifying locations of 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform each step. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field of status monitoring. The claim is directed to an abstract idea. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “processor”, “computer”, “program” and “non-transitory recording medium”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  With regards to identifying and analyzing data and step 2B, it is generic computer functionality – see MPEP 2106.05(d)(II) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Dependent Claims 2- 12 and 19-23 recite the additional limitations of identifying locations of the customers, based on tracking information indicating movement trajectories of the customers, and determining the deployment, based on the number, the locations, and the tracking information; determining the deployment, using at least either movement speed or movement directions of the customers; the tracking information includes information indicating the movement trajectories of the customers and movement trajectories of the store clerks, excluding a customer and a store clerk the locational relationship between which satisfies a predetermined condition and determines the deployment; determining the deployment, based on distances between locations of the customers and target locations of the store clerks;  assigning weights to the distances according to behavior of the customers identified based on the tracking information;  determining the deployment, based on layout information in the space, the number, the identified locations, and fields of vision of the store clerks; allocating/ varying customers whose locations are identified by the store clerks; the flow line information includes information indicating the movement histories of the customers and movement histories of the store clerks, and the at least one processor is configured to: exclude a customer and a store clerk the locational relationship between which satisfies a predetermined condition and determines the deployment; determining the deployment, based on distances between locations of the customers and target locations of the store clerks; assigning weights to the distances according to behavior of the customers identified based on the flow line information; and further narrowing the abstract idea.  These recited limitations in the dependent claims do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exceptions in Claims 1, 15 and 17.  
Claims 2- 12 and 19-23 recite the additional element of “processor” which is generic computer functionality – see MPEP 2106.05(d)(II) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3, 7-8, 15 and 17 are rejected under 35 U.S.C. 102a(1) as being
anticipated by Azar et al., US Publication No. 20150235161A1 [hereinafter
Azar].
Regarding Claim 1, Azar specifically teaches
An information processing device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: identify locations of customers in a space;  (Azar Par. 16- “The techniques described herein leverage tracking devices and techniques such as wireless network tracking to assist the shopping experience from the perspective of both retailers and customers. These techniques may provide an integration of information into store management, providing an enhanced customer experience in addition to useful data for management. In addition, the tracking information from employees and customers may be used to correlate employee sales and marketing activities to customer activity, allowing the selection and delivery of customized offers that are distributed in real-time within a retail environment.; Par. 53-“ FIG. 4 illustrates an example method 400 for tracking and interacting with an employee in a retail setting, according to an example described herein. The method 400 may be implemented in hardware or software … For example, this method may be embodied by a non-transitory machine-readable medium including instructions, or a device tracking and interaction component implemented in connection with the hardware processor and the memory.”)
determine a deployment of store clerks, based on the number of the store clerks and the identified locations (Azar Par. 17-“ The digital tools can also help retail managers identify employees' activity on a sales floor within a retail store, and identify employees which need assistance or coaching. The data collected in the retail environment from customers and employees can also be used to identify beneficial employee behaviors to emulate, such as where to station or locate employees to optimize certain interactions with customers.”; Par. 39-“ The store personnel tracking system 330 can identify when an employee was on duty, within a particular zone that they are assigned, or measure time the employee was outside a zone. The zones and stations could be specified by the store manager, and the manager would assign the zones and stations to a group or individual employees. This data would be used by the manager to measure the employee's adherence to the station they are assigned.”);
and output deployment information indicating the determined deployment (Azar Par. 45-“The Labor Management Functionality 348 may be implemented in connection with data collected by: Measuring a number of devices--employees currently on the floor; measuring quantity and/or duration of interactions with customers; Measuring quantity and/or duration of interactions with fellow employees; Monitoring zone assignment--details of staying within the assigned zone or area of responsibility; and the like. This data may be used to establish a management console--a console where the information sent by these devices can be operated at a central location. For example, a dashboard and management system can be offered for store managers, district managers, etc. to leverage employment tracking and management; likewise, such management functionality can be used in scheduling and personnel deployment for workers.”).
Regarding Claim 2, 
The information processing device according to claim 1, wherein the at least one processor is configured to: identify locations of the customers, based on tracking information indicating movement trajectories of the customers, and determine the deployment, based on the number, the locations, and the tracking information.  (Azar Par. 56-57- “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies (operation 410). Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device. In further examples, the tracking functionality applicable for an employee and an employee mobile device may also be applicable to a customer and a customer mobile device. For example, customer traffic patterns may be monitored and correlated to store management and employee activities. Customer traffic data, when overlaid on the store floor plan or layout, can give a visual cue to management of where customers choose to walk, how customers choose to commence shopping activities, and where employees are or were stationed."; Par. 15-" The advancements that have occurred with mobile computing devices provide a new mechanism to collect and provide data from persons throughout the retail environment. Communication protocols such as Wi-Fi (Wireless Fidelity), Bluetooth, and Near Field Communications (NFC) are supported by a variety of consumer and retailer devices, and can be used to obtain tracking information for both customer and employee activity. Some protocols such as Bluetooth or Wi-Fi are already deployed in systems designed to determine the number of persons or a location of particular person in a store.”; Par. 53-processor)
Regarding Claim 3, 
The information processing device according to claim 2, wherein the at least one processor is configured to: determine the deployment, using at least either movement speed or movement directions of the customers identified based on the tracking information.  (Azar Par. 56-57- “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies (operation 410). Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device. In further examples, the tracking functionality applicable for an employee and an employee mobile device may also be applicable to a customer and a customer mobile device. For example, customer traffic patterns may be monitored and correlated to store management and employee activities. Customer traffic data, when overlaid on the store floor plan or layout, can give a visual cue to management of where customers choose to walk, how customers choose to commence shopping activities, and where employees are or were stationed."; Par. 53-processor)
Regarding Claim 7, 
The information processing device according to claim 1, wherein the at least one processor is configured to: determine the deployment, based on layout information in the space. (Azar Par. 48- “Tracking of customer traffic patterns. Customer traffic data, when overlaid on the store floor plan and/or layout can give a visual cue to management of where customers choose to walk and where employees are or were stationed. This information may be provided as feedback in the store personnel management system 340.”)
Regarding Claim 8, 
The information processing device according to claim 1, wherein the at least one processor is configured to: determine the deployment, based on the number, the identified locations, and fields of vision of the store clerks. (Azar Par. 15- “The advancements that have occurred with mobile computing devices provide a new mechanism to collect and provide data from persons throughout the retail environment. Communication protocols such as Wi-Fi (Wireless Fidelity), Bluetooth, and Near Field Communications (NFC) are supported by a variety of consumer and retailer devices, and can be used to obtain tracking information for both customer and employee activity. Some protocols such as Bluetooth or Wi-Fi are already deployed in systems designed to determine the number of persons or a location of particular person in a store. However, data produced from such tracking systems is vague and general to customer movement, and is typically not correlated to the retail activity that is occurring in the store itself. Likewise, useful data from wireless device deployments has not been applied to track employees or employee activity in the retail setting.”; Par. 48-“ Tracking of customer traffic patterns. Customer traffic data, when overlaid on the store floor plan and/or layout can give a visual cue to management of where customers choose to walk and where employees are or were stationed. This information may be provided as feedback in the store personnel management system 340.”)
Claim 13 and Claim 14 - Cancelled
Regarding Claim 15, Azar specifically teaches
An information processing method comprising: identifying locations of customers in a space;  (Azar Par. 16- “The techniques described herein leverage tracking devices and techniques such as wireless network tracking to assist the shopping experience from the perspective of both retailers and customers. These techniques may provide an integration of information into store management, providing an enhanced customer experience in addition to useful data for management. In addition, the tracking information from employees and customers may be used to correlate employee sales and marketing activities to customer activity, allowing the selection and delivery of customized offers that are distributed in real-time within a retail environment.; Par. 53-“ FIG. 4 illustrates an example method 400 for tracking and interacting with an employee in a retail setting, according to an example described herein. The method 400 may be implemented in hardware or software …”)
determining a deployment of store clerks, based on the number of the store clerks and the identified locations (Azar Par. 17-“ The digital tools can also help retail managers identify employees' activity on a sales floor within a retail store, and identify employees which need assistance or coaching. The data collected in the retail environment from customers and employees can also be used to identify beneficial employee behaviors to emulate, such as where to station or locate employees to optimize certain interactions with customers.”; Par. 39-“ The store personnel tracking system 330 can identify when an employee was on duty, within a particular zone that they are assigned, or measure time the employee was outside a zone. The zones and stations could be specified by the store manager, and the manager would assign the zones and stations to a group or individual employees. This data would be used by the manager to measure the employee's adherence to the station they are assigned.”);
and outputting deployment information indicating the determined deployment (Azar Par. 45-“The Labor Management Functionality 348 may be implemented in connection with data collected by: Measuring a number of devices--employees currently on the floor; measuring quantity and/or duration of interactions with customers; Measuring quantity and/or duration of interactions with fellow employees; Monitoring zone assignment--details of staying within the assigned zone or area of responsibility; and the like. This data may be used to establish a management console--a console where the information sent by these devices can be operated at a central location. For example, a dashboard and management system can be offered for store managers, district managers, etc. to leverage employment tracking and management; likewise, such management functionality can be used in scheduling and personnel deployment for workers.”).

Claim 16 – Cancelled

Regarding Claim 17, Azar specifically teaches
A non-transitory recording medium recording a program causing a computer to execute: processing of identifying locations of customers in a space;  (Azar Par. 16- “The techniques described herein leverage tracking devices and techniques such as wireless network tracking to assist the shopping experience from the perspective of both retailers and customers. These techniques may provide an integration of information into store management, providing an enhanced customer experience in addition to useful data for management. In addition, the tracking information from employees and customers may be used to correlate employee sales and marketing activities to customer activity, allowing the selection and delivery of customized offers that are distributed in real-time within a retail environment.; Par. 53-“ FIG. 4 illustrates an example method 400 for tracking and interacting with an employee in a retail setting, according to an example described herein. The method 400 may be implemented in hardware or software … For example, this method may be embodied by a non-transitory machine-readable medium including instructions, or a device tracking and interaction component implemented in connection with the hardware processor and the memory.”)
processing of determining a deployment of store clerks, based on the number of the store clerks and the identified locations (Azar Par. 17-“ The digital tools can also help retail managers identify employees' activity on a sales floor within a retail store, and identify employees which need assistance or coaching. The data collected in the retail environment from customers and employees can also be used to identify beneficial employee behaviors to emulate, such as where to station or locate employees to optimize certain interactions with customers.”; Par. 39-“ The store personnel tracking system 330 can identify when an employee was on duty, within a particular zone that they are assigned, or measure time the employee was outside a zone. The zones and stations could be specified by the store manager, and the manager would assign the zones and stations to a group or individual employees. This data would be used by the manager to measure the employee's adherence to the station they are assigned.”);
and processing of outputting deployment information indicating the determined deployment (Azar Par. 45-“The Labor Management Functionality 348 may be implemented in connection with data collected by: Measuring a number of devices--employees currently on the floor; measuring quantity and/or duration of interactions with customers; Measuring quantity and/or duration of interactions with fellow employees; Monitoring zone assignment--details of staying within the assigned zone or area of responsibility; and the like. This data may be used to establish a management console--a console where the information sent by these devices can be operated at a central location. For example, a dashboard and management system can be offered for store managers, district managers, etc. to leverage employment tracking and management; likewise, such management functionality can be used in scheduling and personnel deployment for workers.”).
Claim 18 – Cancelled


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al., US Publication No. 20150235161A1 [hereinafter Azar] in view of Erhart et al., US Publication No. 20150324727A1 [hereinafter Erhart].
Regarding Claim 4, 
Azar teaches the information processing device according to claim 2…
wherein the tracking information includes information indicating the movement trajectories of the customers and movement trajectories of the store clerks, and the at least one processor is configured to: … and determines the deployment. (Azar Par. 56-57- “The information system can further operate to suggest activity to the employee from the detection of customer movements, targeted zones, and other strategies (operation 410). Based on the customer and employee activity (including movements of the customer and the employee across the store), customer-based assistance and shopping information such as coaching, custom offers, sales information, and the like can be suggested and provided (operation 412), and downloaded and received by the appropriate device. In further examples, the tracking functionality applicable for an employee and an employee mobile device may also be applicable to a customer and a customer mobile device. For example, customer traffic patterns may be monitored and correlated to store management and employee activities. Customer traffic data, when overlaid on the store floor plan or layout, can give a visual cue to management of where customers choose to walk, how customers choose to commence shopping activities, and where employees are or were stationed."; Par. 15-" The advancements that have occurred with mobile computing devices provide a new mechanism to collect and provide data from persons throughout the retail environment. Communication protocols such as Wi-Fi (Wireless Fidelity), Bluetooth, and Near Field Communications (NFC) are supported by a variety of consumer and retailer devices, and can be used to obtain tracking information for both customer and employee activity. Some protocols such as Bluetooth or Wi-Fi are already deployed in systems designed to determine the number of persons or a location of particular person in a store.”; Par. 17-“ The digital tools can also help retail managers identify employees' activity on a sales floor within a retail store, and identify employees which need assistance or coaching. The data collected in the retail environment from customers and employees can also be used to identify beneficial employee behaviors to emulate, such as where to station or locate employees to optimize certain interactions with customers.” Par. 53-processor)
Azar fails to teach the following feature taught by Erhart:
exclude a customer and a store clerk the locational relationship between which satisfies a predetermined condition ... (Erhart Par.46- “The allocation of staff members 124 is variously embodied. Staff members 124 may have one or more skills or attributes that may determine which one or more staff members 124 is selected for a particular purpose and/or excluded for another purpose. In another example, when item 110 is determined to be, or about to be, purchased and cashiering staff is determined to be below a threshold value, staff member 124A is notified. However, if staff members 124 is currently unavailable (e.g., helping another customer) or has attributes (e.g., knowledge of a certain product, ability to lift heavy items, language skills, etc.) that are currently in demand, then they may be excluded from notification. For example, staff member 124C is fluent in German and currently engaged with customer 104 who is only conversational in German. Therefore, staff member 124C, who may also be an expert in a certain product line may be omitted for selection in favor of another staff member, even with less expertise in the certain product line, if assisting customer 104 would be interrupted. In contrast if more than one staff members 124 are fluent in German, then staff member 124C may be notified to help with a heavy item selected by another customer and staff member 124A notified to relieve staff member 124 and assist the German-speaking customer.”; Par. 14-The system can utilize volume, location, number of customers and skills of resource/number of resources to accurately predict wait time and provide notification if other and/or additional resources are needed (i.e., alert for more cashiers when more than 3 people in line are purchasing 5 or more items).“)
Azar and Erhart are directed to staff allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize criteria to service customers, as taught by Erhart, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of allowing retail establishments to combine locally gathered statistics with operational statistics to gain a better understanding of how well a business is operating in real-time and over an extended period of time (Erhart Par. 5).
Regarding Claim 19, 
Azar teaches the information processing device according to claim 3… and discloses movement in Par. 56-57).  The following feature is expounded upon taught by Erhart:
wherein the flow line information includes information indicating the movement histories of the customers and movement histories of the store clerks, and the at least one processor is configured to:... (Erhart Par.55- “In one embodiment, the length of time customer 316 spends in ones of portions 308, 306, 302, and 310 may be indicative of items, or categories of items, customer 316 intends to purchase. For example, historical records may indicate that past customers who starts in children's clothing (portion 308) and moves to women's clothing (portion 306), will have selected four items for purchase. In another example, historical records may indicate that past customers who spend fifteen to twenty minute in children's clothing (portion 308) select three items for purchase and past customers who spend two or more hours in women's clothing (portion 306) select one item that requires custom tailoring. Accordingly, customer 316, following path 320, alone or in combination with other customers (not shown) may indicate an increase in demand for checkout services beyond the previously determined acceptable capacity of checkout 1 (312) operating alone and, accordingly, would place retail setting 300 in a less than ideal state. “)
exclude a customer and a store clerk the locational relationship between which satisfies a predetermined condition. (Erhart Par.46- “The allocation of staff members 124 is variously embodied. Staff members 124 may have one or more skills or attributes that may determine which one or more staff members 124 is selected for a particular purpose and/or excluded for another purpose. In another example, when item 110 is determined to be, or about to be, purchased and cashiering staff is determined to be below a threshold value, staff member 124A is notified. However, if staff members 124 is currently unavailable (e.g., helping another customer) or has attributes (e.g., knowledge of a certain product, ability to lift heavy items, language skills, etc.) that are currently in demand, then they may be excluded from notification. For example, staff member 124C is fluent in German and currently engaged with customer 104 who is only conversational in German. Therefore, staff member 124C, who may also be an expert in a certain product line may be omitted for selection in favor of another staff member, even with less expertise in the certain product line, if assisting customer 104 would be interrupted. In contrast if more than one staff members 124 are fluent in German, then staff member 124C may be notified to help with a heavy item selected by another customer and staff member 124A notified to relieve staff member 124 and assist the German-speaking customer.”; Par. 14-The system can utilize volume, location, number of customers and skills of resource/number of resources to accurately predict wait time and provide notification if other and/or additional resources are needed (i.e., alert for more cashiers when more than 3 people in line are purchasing 5 or more items).“)
Azar and Erhart are directed to staff allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize criteria to service customers, as taught by Erhart, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of allowing retail establishments to combine locally gathered statistics with operational statistics to gain a better understanding of how well a business is operating in real-time and over an extended period of time (Erhart Par. 5).

Claims 5 and 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al., US Publication No. 20150235161A1 [hereinafter Azar] in view of Heier et al., US Publication No. 20150006213A1 [hereinafter Heier].
Regarding Claim 5, Claim 20 and Claim 21, 
Azar teaches the information processing device according to claim 2 (3) (4) wherein the at least one processor is configured to: …
Azar fails to teach the following feature taught by Heier:
determine the deployment, based on distances between locations of the customers and target locations of the store clerks. (Heier Par.14- “The video data is provided from the video cameras 14 to a workforce management server 16 and exemplarily to a workforce allocator 18 operating on the workforce management server 16. In an embodiment, the workforce allocator 18 processes the video data to determine the people counts from the video data, including the identification of customers and employees in an alternative embodiment, a separate computer or computer program operating on a computer (not depicted) receives the video data, processes the video data to identify people within the video data, and categorizes the identified people as either customers or employees. In further embodiments, the video data can be analyzed to track individual customers or individual employees in movements both within a department and across departments. In still further embodiments, employees may each have an electronic device associated with the employee, which exemplarily may be an REID tag, or a mobile computing device, exemplarily a smart phone. The electronic device is tracked by an employee tracking system to provide further employee location data that is analyzed along with the video data in order to confirm and refine the identification of employees within the video data and the locations of employees in the department or facility. In such embodiments, the verification of the locations of particular employees in the video data may allow for the identification and/or tracking of specific employees within the video data.”; Par. 32-“ In one embodiment, the identified employee location 106 may be further analyzed to identify undesirable employee actions 110 and/or to map employee ranges at 112. Undesirable employee actions identified at 110 may include identification of employee clustering which may be a sign of inefficient customer service and workforce deployment within a facility. Employee clustering may be identified as two or more employees gathered within a close proximity (e.g. maximum specified distance) to one another for a specified minimum time period. At 112, individual employees may be tracked in the acquired video data over the course of a time period exemplarily an hour, a shift, a day, or across multiple days. A map of the facility is created that shows the identified locations of the employee. This can be exemplarily depicted as a line or path that the employee traveled over the specified time period, or a heat map that integrates employee location and the length of time at that location. This can provide information as to an effective range in which an employee can provide customer service within a department. Alternatively, the mapped employee ranges may identify employees that stray or move out of an assigned department or customer service area. Any identified undesirable employee action at 110 and mapped employee ranges at 112 may be provided for later analysis and workforce optimization as disclosed in further detail herein.”)
Azar and Heier are directed to servicing customers based on location data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize distance to service customers, as taught by Heier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of informing and driving the employee deployment decisions and suggestions, exemplarily for department optimization (Heier Par. 42).
Regarding Claim 9, 
The information processing device according to claim 1, wherein the at least one processor is configured to: allocate customers whose locations are identified to the store clerks in accordance with a predetermined criterion. (Heier Par. 27- “Upon receiving the response at the computing device 26 associated with the manager, the manager, exemplarily using a GUI as depicted in FIG. 4, may check in to the department to which the employee was deployed on the real time video display such as to confirm that the employee has acted upon the instructions and to check in on the customer service status of the department. In embodiments, it will be recognized that the workforce allocator 18 will identify and acknowledge that an employee has moved between departments 12 and update the determined departmental loads and customer-to-employee ratios in each department. In still, further embodiments, it is to be recognized that the workforce allocator 18 may, upon certain determined criteria, automatedly send employee notification signals directly to one or more computing devices 36 associated with employees to enact automated employee deployments.”; Par.36- “In one example, based upon the identified departmental customer load and identified employee location, at 120 a customer-to-employee ratio can be identified. This identified customer-to-employee ratio can be compared to the predetermined target customer-to-employee ratio from the acquired department data to determine if more employees are required in a department or if that department is currently overstaffed and can lend an employee to a busier department.”)
Azar and Heier are directed to servicing customers based on location data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize employee and customer data, as taught by Heier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of informing and driving the employee deployment decisions and suggestions, exemplarily for department optimization (Heier Par. 42).

Regarding Claim 10, 
Azar teaches the information processing device according to claim 9 wherein the at least one processor is configured to: …
Azar fails to teach the following feature taught by Heier:
vary the number of customers allocated to each of the store clerks according to an attribute of the store clerk. (Heier Par.41- “The employee deployment analytics determined at 118 can further be used at 132 in order to perform department optimization, which may include one or more suggestions or automated changes to the store department data previously acquired at 116. In a non-limiting embodiment, such department optimization performed at 132 may be to adjust a target customer-to-employee ratio for a particular department such as to reflect the actual need of that department or actual customer-to-employee ratios experienced within a department.”; Par. 37-“ If one department is determined to be above the pre-determined target customer-to-employee ratio then at 122 a suggested employee deployment is determined. The suggested employee deployment may be determined based upon the customer-to-employee ratios determined for each of the departments in comparison to that department's predetermined target customer-to-employee ratio, the proximity of one department to another, which may relate to the time required to enact the employee deployment, and the training or skills of specific employees in each of the departments are required for the department in need of help. Still other considerations may be used, including, business priorities in particular departments, sales volume of departments, sales margins of departments, or determined effectiveness of customer-employee interactions for departments.”)
Azar and Heier are directed to servicing customers based on location data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize employee and customer data, as taught by Heier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of informing and driving the employee deployment decisions and suggestions, exemplarily for department optimization (Heier Par. 42).
Regarding Claim 11, 
Azar teaches the information processing device according to claim 9 wherein the at least one processor is configured to: …
Azar fails to teach the following feature taught by Heier:
vary the number of customers allocated to each of the store clerks according to a locational relationship between the store clerk and the customers. (Heier Par. 37-“ If one department is determined to be above the pre-determined target customer-to-employee ratio then at 122 a suggested employee deployment is determined. The suggested employee deployment may be determined based upon the customer-to-employee ratios determined for each of the departments in comparison to that department's predetermined target customer-to-employee ratio, the proximity of one department to another, which may relate to the time required to enact the employee deployment, and the training or skills of specific employees in each of the departments are required for the department in need of help. Still other considerations may be used, including, business priorities in particular departments, sales volume of departments, sales margins of departments, or determined effectiveness of customer-employee interactions for departments.”; Par. 42-“ In still further embodiments, the departmental customer load identified at 104 and the employee locations identified at 106, potentially in addition to the video data acquired at 102 and the auxiliary employee location data received at 108 may be used at 134 to identify specific customer-employee interactions…. This information may further help to inform and drive the employee deployment decisions and suggestions, exemplarily for department optimization at 132, such that employee resources are deployed to those departments, locations, and products in which the facility may see the largest return on improved customer service.”)
Azar and Heier are directed to servicing customers based on location data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar to utilize employee and customer data, as taught by Heier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar with the motivation of informing and driving the employee deployment decisions and suggestions, exemplarily for department optimization (Heier Par. 42). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Azar et al., US Publication No. 20150235161A1 [hereinafter Azar] in view of Heier et al., US Publication No. 20150006213A1 [hereinafter Heier], and in further view of Erhart et al., US Publication No. 20150324727A1 [hereinafter Erhart].
Regarding Claim 12, 
Azar in view of Heier teaches the information processing device according to claim 9 wherein the at least one processor is configured to: …
Azar in view of Heier fail to teach the following feature taught by Erhart:
allocate a plurality of customers satisfying a predetermined condition to the same store clerk. (Erhart Par.46- “The allocation of staff members 124 is variously embodied. Staff members 124 may have one or more skills or attributes that may determine which one or more staff members 124 is selected for a particular purpose and/or excluded for another purpose. In another example, when item 110 is determined to be, or about to be, purchased and cashiering staff is determined to be below a threshold value, staff member 124A is notified. However, if staff members 124 is currently unavailable (e.g., helping another customer) or has attributes (e.g., knowledge of a certain product, ability to lift heavy items, language skills, etc.) that are currently in demand, then they may be excluded from notification. For example, staff member 124C is fluent in German and currently engaged with customer 104 who is only conversational in German. Therefore, staff member 124C, who may also be an expert in a certain product line may be omitted for selection in favor of another staff member, even with less expertise in the certain product line, if assisting customer 104 would be interrupted. In contrast if more than one staff members 124 are fluent in German, then staff member 124C may be notified to help with a heavy item selected by another customer and staff member 124A notified to relieve staff member 124 and assist the German-speaking customer.”)
Azar, Heier and Erhart are directed to staff allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar in view Heier to utilize criteria to service customers, as taught by Erhart, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar in view of Heier with the motivation of allowing retail establishments to combine locally gathered statistics with operational statistics to gain a better understanding of how well a business is operating in real-time and over an extended period of time (Erhart Par. 5).
Claim 6, and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Azar et al., US Publication No. 20150235161A1 [hereinafter Azar] in view of Heier et al., US Publication No. 20150006213A1 [hereinafter Heier], and in further view of Abboud et al., US Publication No. 20150025929A1 [hereinafter Abboud].
Regarding Claim 6, 
Azar in view of Heier teaches the information processing device according to claim 5 wherein the at least one processor is configured to: …
Azar in view of Heier fail to teach the following feature taught by Abboud:
assign weights to the distances according to behavior of the customers identified based on the tracking information. (Abboud Par.70- “Based on the customer's location, there may be one or more location-specific help tasks (e.g., tasks 703) that could be displayed to the customer within interface 701. For example, a task "Pull Bicycle Down From Racks" may be displayed if the customer (e.g., a customer "Michael") is located near the bicycle area. Depending on the customer's proximity to a particular location, certain assistance options may be displayed. That is, tasks associated with closer areas or locations will be ranked higher and displayed within interface 701.”)
Azar, Heier and Abboud are directed to staff allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar in view Heier to weight data, as taught by Abboud, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar in view of Heier with the motivation of matching customer requests with employees having the requisite skills (Abboud Par. 5).
Regarding Claim 22 and Claim 23, 
Azar in view of Heier teaches the information processing device according to claim 20 (21)  wherein the at least one processor is configured to: …
Azar in view of Heier fail to teach the following feature taught by Abboud:
assign weights to the distances according to behavior of the customers identified based on the flow line information. (Abboud Par.70- “Based on the customer's location, there may be one or more location-specific help tasks (e.g., tasks 703) that could be displayed to the customer within interface 701. For example, a task "Pull Bicycle Down From Racks" may be displayed if the customer (e.g., a customer "Michael") is located near the bicycle area. Depending on the customer's proximity to a particular location, certain assistance options may be displayed. That is, tasks associated with closer areas or locations will be ranked higher and displayed within interface 701.”)
Azar, Heier and Abboud are directed to staff allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Azar in view Heier to weight data, as taught by Abboud, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Azar in view of Heier with the motivation of matching customer requests with employees having the requisite skills (Abboud Par. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20160364731 A1 to Ushiki et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624